IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IRVING PALMER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2110

RICHARD D. COMERFORD,
WARDEN,    SANTA ROSA
CORRECTIONAL
INSTITUTION,

      Appellee.


_____________________________/

Opinion filed February 4, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Irving Palmer, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Kristen Lynn Bonjour, Assistant Attorney
General; Jennifer Parker, General Counsel; and Beverly Brewster, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.